RYDER, Judge.
Bloch appeals the summary judgment adverse to his claim for declaratory and in-junctive relief, arguing that the lower court erred in finding legislation creating the Whitfield Zoning District to be constitutional.
We recently held that the act creating the Whitfield Zoning District, Chapter 25996, Laws of Florida 1949, as amended by Chapter 74-529, was an unauthorized delegation of legislative power contrary to the provisions of Article II, Section 3 of the Florida Constitution, and was consequently unconstitutional. State v. Roberts, 419 So.2d 1164 (Fla. 2d DCA 1982). The issue and argument of appellant below are identical to those adopted by this court in Roberts.
We reverse the entry of summary judgment below based upon the reasoning and holding of Roberts, and remand this case to the trial court for further proceedings.
OTT, C.J., and GRIMES, J., concur.